DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/05/2019, 05/29/2020 and 01/05/2021 have been placed in the record and considered by the examiner.

Claim Objections
Claims 2, 3, 30 and 33 are objected to because of the following informalities: 
in the sixth line of claim 2, “context information of the first access link comprises at least one or more of followings” should be changed to --context information of the first access link comprises at least one of--;
in the preamble of claim 30, “the service access management node” should be changed to –a service access management node--; and
in claim 33, all occurrences of “second timer” should be changed to –timer—because there is no recitation of a first timer in claim 33 or base claim 32.
	Claim 3 is objected to due to its dependence on claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 8 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
	Claim 7 recites “when switching from the second access link back to the first access link, sending a restoring request message to the network device; wherein, the restoring request message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored; and receiving an acknowledgement message sent by the network device with respect to the restoring request message” which are contingent limitations. 
	 According to MPEP 2111.04 II., the broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 7, “sending a restoring request message to the network device; wherein, the restoring request message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored” occurs only “when switching from the second access link back to the first access link” (i.e. the condition precedent).  Additionally, “receiving an acknowledgement message sent by the network device with respect to the restoring request message” occurs only when the restoring request message is sent.  Thus, because the contingent limitations are the sole limitations in claim 7, the BRI of claim 7 is that it includes no limitations and thus fails to further limit claim 6. 
	Claim 8 recites “when switching from the second access link back to the first access link, receiving a restoring instruction message sent by the network device; wherein, the restoring instruction message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored; and sending a restoring response message to the network device with respect to the restoring instruction message” which are contingent limitations.
	According to MPEP 2111.04 II., the broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 8, “receiving a restoring instruction message sent by the network device; wherein, the restoring instruction message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored” occurs only “when switching from the second access link back to the first access link.”  Additionally, “sending a restoring response message to the network device with respect to the restoring instruction message” occurs only when a restoring instruction message is received.  Thus, because the contingent limitations are the sole limitations in claim 8, the BRI of claim 8 is that it includes no limitations and thus fails to further limit claim 6.
	Applicant may cancel claim 7 and 8, amend the claims to place the claims in proper dependent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.  To amend claims 7 and 8 to place them in proper dependent form, Examiner suggests amending the claims to recite “based on switching from the second access link back to the first access link. . .”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-6, 24, 30-34, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (US PG Pub 2012/0269167 A1, hereinafter “Velev”), in view of Sharma (US PG Pub 2018/0227815 A1, hereinafter “Sharma”).
	Regarding claim 1, Velev teaches an access link management method, applied to a terminal device (FIG. 1 UE), comprising: after switching from a first access link (FIG. 1 LTE-Uu link between UE and eNB) provided by a first access device (FIG. 1 eNB) to a second access (¶ [0101] non-3GPP access), saving at least one of a path of the first access link and context information of the first access link (¶ [0101] discloses that after a user equipment (UE) (i.e. terminal device) switches from a 3GPP access network with established data bearers to a non-3GPP access network in which a new PDN connection is established, it saves context information of the UE’s data bearer(s) (i.e. first access link) within the 3GPP access network); wherein, the at least one of the path of the first access link and the context information of the first access link is also saved in a network device (¶ [0101] discloses that at least the mobility management entity (i.e. network device) of the user equipment maintains context information for a user equipment's data bearers once the user equipment detaches from the 3GPP access, e.g. due to a handover to another (non-3GPP) access network.)
 “when switching from the second access link back to the first access link, restoring the first access link with the first access device according to the at least one of the path of the first access link and the context information of the first access link” recites a contingent limitation.
According to MPEP 2111.04 II., the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 1, “restoring the first access link with the first access device according to the at least one of the path of the first access link and the context information of the first access link” occurs only “when switching from the second access link back to the first access link” (i.e. the condition precedent).  Thus, the contingent limitation is not given patentable weight in determining whether the claim is rejectable in view of prior art.
However, to foster compact prosecution, Velev teaches when switching from the second access back to the first access link, restoring the first access link with the first access device according to the at least one of the path of the first access link and the context information of the first access link (¶ [0101] discloses that UE uses the stored context information on the UE’s bearers when reattaching to the 3GPP access network from the non-3GPP access network).
	Velev does not explicitly teach that the second access includes a second access link provided by a second access device.
	In analogous art, Sharma teaches a second access link provided by a second access device (FIG. 1 illustrating mobile device 3 having an access link to an access point in a WLAN; ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Velev such that the second access 

	Regarding claim 2, the combination of Velev and Sharma, specifically Velev, teaches the context information of the first access link comprises at least one or more of followings: context information of an access stratum of the terminal device (¶ [0106] discloses that at least the MME and the user equipment maintain bearer context information for the user equipment's data bearers while the user equipment is not connected to the 3GPP access network (reads on context information of an access stratum of the terminal device because data bearers transport data between a UE and an access device such as a base station)).

	Regarding claim 5, the combination of Velev and Sharma, specifically Velev, teaches wherein the context information of the first access link is configuration information of partial bearers or partial Qos flows or partial service data flows or partial PDU sessions or partial PDN connections in the first access link; or, the context information of the first access link is configuration information of each bearer (¶ [0053] discloses that the UE transmits a (re)attach message to connect back to the 3GPP access network (i.e. first access link); ¶ [0061] discloses that the (re)attach message includes PDN connection identifiers and the number of data bearers per PDN connection (i.e. context information is configuration information of each bearer) or each Qos flow or each service data flow or each PDU session or each PDN connection in the first access link (¶ [0123] EPS bearer context including a new state for a new default bearer corresponding to a new established PDN connection; ¶ [0125] .

	Regarding claim 6, the combination of Velev and Sharma, specifically Velev, teaches identifying the configuration information of partial bearers or partial Qos flows or partial service data flows or partial PDU sessions or partial PDN connections in the first access link, or, identifying the configuration information of each bearer (¶ [0061] discloses that the (re)attach message includes PDN connection identifiers and the number of data bearers per PDN connection (i.e. configuration information of each bearer).  In order to include the configuration information in the reattach message, it must be identified) or each Qos flow or each service data flow or each PDU session or each PDN connection in the first access link.

	Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal device (FIG. 1 UE), comprising: a network interface (FIG. 1 interface LTE-Uu), a non-transitory memory (¶ [0078] storage unit; ¶ [0088] computer readable storage medium) and a processor (¶ [0088] processing unit; ¶ [0194]), wherein: the network interface is configured to receive and send a signal in a process of receiving and sending information with other external network element (FIG. 1 illustrating that the UE is configured to receive and send information to the eNB via the network interface); the non-transitory memory is configured to store a computer program capable of running on the processor (¶ [0195]), as taught by Velev.

	Regarding claim 30, the combination of Velev and Sharma, specifically Velev, teaches wherein when the network device is the service access management node (FIG. 4 MME), the processor is further configured to: send and receive a message by using a protocol stack with the service access management node; or, after sending the message to the first access device (FIG. 4 HO attach request sent from UE to eNodeB (i.e. first access device)), send the message to the service access management node through the first access device (FIG. 4 illustrating that eNodeB/first access device forwards the HO attach request to the service access management node/MME), or, receive the message sent by the first access device, wherein the message is received by the first access device from the service access management node.

	Regarding claim 31, the combination of Velev and Sharma, specifically Velev, teaches wherein when the network device is the first access device (FIG. 4 eNodeB), the processor is further configured to: send and receive a message by using a protocol stack with the first access device (FIG. 4 illustrating the UE sending and receiving messages with the eNodeB; ¶ [0099] discloses that the invention is used in connection with 3GPP LTE Release 8 and 10 communication systems.  Thus, it would be readily apparent to one of ordinary skill in the art that the UE communicates with an eNodeB in an LTE system through a protocol stack such as through L1/PHY layer of the LTE protocol stack).

	Regarding claim 32, Velev teaches a network device (FIG. 1 MME), comprising:  a network interface (FIG. 1 interface S1-MME), a non-transitory memory (¶ [0084] storage unit; ¶ [0089] computer readable storage medium) and a processor (¶ [0089] processing unit; ¶ [0194]), wherein: the network interface is configured to receive and send a signal in a process of receiving and sending information with other external network element (FIG. 1 illustrating that the MME is configured to receive and send information to the eNB via the S1-MME interface); the non-transitory memory is configured to store a computer program capable of running on the processor (¶ [0195]); and the processor is configured to, when running the computer program, after a terminal device switches from a first access link  provided by a first access device (FIG. 1 eNB)  to a second access (¶ [0101] non-3GPP access), save at least one of a path of the first access link and context information of the first access link (¶ [0101] discloses that after a user equipment (UE) (i.e. terminal device) switches from a 3GPP access network with established data bearers to a non-3GPP access network in which a new PDN connection is established, the MME saves context information of the UE’s data bearer(s) (i.e. first access link) within the 3GPP access network); and when the terminal device switches from the second access back to the first access link, restore the first access link with the terminal device according to the at least one of the path of the first access link and the context information of the first access link (¶ [0103] Assuming that there is data bearer context information available for a user equipment at the mobility management entity, the mobility management entity can immediately initiate the (re)establishment of the data bearers within the 3GPP access network in response to a (re)attach message received from the user equipment); wherein, the at least one of the path of the first access link and the context information of the first access link is also saved in the terminal device (¶ [0101] discloses that user equipment maintains context information for a user equipment's data bearers once the user equipment detaches from the 3GPP access, e.g. due to a handover to another (non-3GPP) access network.)
	Velev does not explicitly teach that the second access includes a second access link provided by a second access device.
	In analogous art, Sharma teaches a second access link provided by a second access device (FIG. 1 illustrating mobile device 3 having an access link to an access point in a WLAN; ¶ [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Velev such that the second access includes a second access link provided by a second access device as taught by Sharma.  One 

	Regarding claim 33, the combination of Velev and Sharma, specifically Velev, teaches set a second timer and time according to a preset duration (¶ [0119] the MME may set the timer for periodic TAU procedure to a very long time period, e.g. 12 or 24 hours); save the at least one of the path of the first access link and the context information of the first access link before the second timer expires (¶ [0119] discloses that when the timer expires, the MME will initiate deletion of the UE’s EPS bearer context.  Thus, the MME must have saved the context before the timer expired); and release the at least one of the path of the first access link and the context information of the first access link when the second timer expires (¶ [0119] Upon expiry of this timer . . ., the MME will initiate the deletion (i.e. release) of the UE's EPS bearer context within the EPS).

	Regarding claim 34, the combination of Velev and Sharma, specifically Velev, teaches identify configuration information of partial bearers or partial Qos flows or partial service data flows or partial PDU sessions or partial PDN connections in the first access link, or, identify configuration information of each bearer (¶¶ [0052], [0061] disclose that the UE sends a reattach message to the MME in the 3GPP access network and the message includes bearer identities of the data bearers to be activated (i.e. configuration information of each bearer).  Thus, the MME, receiving the reattach message, identifies the configuration information of each bearer in the received message); or each Qos flow or each service data flow or each PDU session or each PDN connection in the first access link.

Regarding claim 37, the combination of Velev and Sharma, specifically Velev, teaches wherein when the network device is the service access management node (FIG. 4 MME), the processor is further configured to: send and receive a message by using a protocol stack with the terminal device; or, receive a message sent by the first access device, wherein the message is sent by the terminal device to the first access device (FIG. 4 illustrating that eNodeB/first access device forwards the HO attach request received from the terminal device to the service access management node/MME), or, send the message to the first access device, and send the message to the terminal device through the first access device.

	Regarding claim 38, the combination of Velev and Sharma, specifically Velev, teaches wherein when the network device is the first access device (FIG. 4 eNodeB), the processor is further configured to: send and receive a message by using a protocol stack with the terminal device (FIG. 4 illustrating the eNodeB sending and receiving messages with the UE; ¶ [0099] discloses that the invention is used in connection with 3GPP LTE Release 8 and 10 communication systems.  Thus, it would be readily apparent to one of ordinary skill in the art that the eNodeB communicates with a UE in an LTE system through a protocol stack such as through L1/PHY layer of the LTE protocol stack).

	Regarding claim 40, the combination of Velev and Sharma, specifically Velev, teaches wherein the context information of the first access link is saved in the core network device (¶ [0113] the S5 bearer information (i.e. context information of first access link) in the PGW and SGW (i.e. core network devices) is kept after the user equipment detaches from the 3GPP access network. The maintenance of the S5 bearer information in PGW and SGW, while the user equipment is detached from the 3GPP access network . . .).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Velev, in view of Sharma, and further in view of Palat et al. (US PG Pub 2019/0320483 A1).
	Regarding claim 3, the combination of Velev and Sharma, specifically Velev, teaches 
wherein: the context information of the access stratum of the terminal device comprises: bearer configuration information of the access stratum of the terminal device (¶ [0106] discloses that at least the MME and the user equipment maintain bearer context information for the user equipment's data bearers (reads on context information of an access stratum of the terminal device because data bearers transport data between a UE and an access device such as a base station) while the user equipment is not connected to the 3GPP access network).
	The combination of Velev and Sharma does not explicitly teach wherein: the context information of the access stratum of the terminal device comprises: security configuration information of the access stratum of the terminal device, and competence information of the access stratum of the terminal device.
	In analogous art, Palat teaches wherein: the context information of the access stratum of the terminal device comprises: security configuration information of the access stratum of the terminal device (¶ [0069] context regarding connection established between UE 101 and RAN (i.e. access stratum) including security information), and competence information of the access stratum of the terminal device (¶ [0069] context regarding connection established between UE 101 and RAN (i.e. access stratum) including QoS information (reads on competence information)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velev and Sharma to save security and QoS context information of the access stratum as taught by Palat.  One would have been motivated to do so in order to enable a UE to switch between different RAN nodes that implement different radio access technologies without creating excessive signaling within 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Velev, in view of Sharma, and further in view of Sitaram et al.  (US Patent No. 9,439,238 B1, hereinafter “Sitaram”).
	Regarding claim 4, the combination of Velev and Sharma does not explicitly teach after switching from the first access link provided by the first access device to the second access link provided by the second access device, setting a first timer and timing according to a preset duration; saving the at least one of the path of the first access link and the context information of the first access link before the first timer expires; and releasing the at least one of the path of the first access link and the context information of the first access link when the first timer expires.
	In analogous art, Sitaram teaches after switching from the first access link provided by the first access device to the second access link provided by the second access device, setting a first timer and timing according to a preset duration before releasing the resources allocated (col. 7, lines 3-30; col. 12, lines 53-60 teach that after switching from a first network (i.e. first access link provided by the first access device) to a second network (i.e. second access link provided by the second access device) the first network sets a hold-timer duration (i.e. timing according to a preset duration) for a hold-timer (i.e. first timer) for release of the at least one resource that the first network allocated to the UE); saving the at least one of the path of the first access link and the context information of the first access link before the first timer expires (col. 5, lines 29-30 disclose that the at least one resource may be a context record (i.e. context information); col. 7, lines 3-30; col. 12, lines 53-60 teach that the resource/context record is saved before the timer expires); and releasing the at least one of the path of the first access link and the context information of the first access link when the first timer expires (col. 17, lines 38-44 disclose that the first network may release the resource/context information allocated to the UE in the first network when the hold-timer expires).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velev and Sharma in order to release the context information of the first access link when the timer expires as taught by Sitaram.  One would have been motivated to do so in order to maximize use of system resources by releasing a resource not in use after a predetermined amount of time, thereby allowing the resource to be reassigned and thus increasing system throughput.

Claims 7 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Velev, in view of Sharma, and further in view of Kim et al.  (US PG Pub 2018/0270891, hereinafter “Kim”).
	Regarding claim 7, Examiner notes that “when switching from the second access link back to the first access link, sending a restoring request message to the network device; wherein, the restoring request message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored” recites a contingent limitation.  Further “receiving an acknowledgement message sent by the network device with respect to the restoring request message” is also a contingent limitation because it depends on the restoring request message being sent.  As set forth with respect to claim 1, according to MPEP 2111.04 II., the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 7, “sending a restoring request message to the network device; wherein, the restoring request message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored” occurs only “when switching from the second access link back to the first access link” (i.e. the condition precedent).  Additionally, “receiving an acknowledgement message sent by the network device with respect to the restoring request message” occurs only when the restoring request message is sent.  Thus, the broadest reasonable interpretation of claim 7 is that it includes no limitations.  Thus it is not necessary to cite prior art in order to reject the claim.
However, to foster compact prosecution, Velev teaches when switching from the second access link back to the first access link, sending a restoring request message to the network device (¶ [0052] reattach message sent by UE to MME in 3GPP access network); wherein, the restoring request message comprises an identification of configuration information of a bearer (¶ [0061] bearer identities of the data bearers to be activated (i.e. configuration information of a bearer)) or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored.
	Velev does not explicitly teach receiving an acknowledgement message sent by the network device with respect to the restoring request message.
	In analogous art, Kim teaches receiving an acknowledgement message sent by the network device with respect to the restoring request message (¶ [0184] the MME transmits an attach accept message to the UE).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velev and Sharma to have the MME acknowledge the UE’s attach request as taught by Kim.  One would have been motivated to do so in order for the UE to know that its request was received, thereby preventing a further attach request by the UE which preserves system resources and maximizes system throughput.

	Regarding claim 35, Velev teaches when the terminal device switches from the second access link back to the first access link, receive a restoring request message sent by the terminal device (¶ [0052] reattach message sent by UE to MME in 3GPP access network); wherein, the restoring request message comprises an identification of configuration information of a bearer (¶ [0061] bearer identities of the data bearers to be activated (i.e. configuration information of a bearer)) or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored.
	Velev does not explicitly teach send an acknowledgement message to the terminal device with respect to the restoring request message.
	In analogous art, Kim teaches send an acknowledgement message to the terminal device with respect to the restoring request message (¶ [0184] the MME transmits an attach accept message to the UE).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velev and Sharma to have the MME acknowledge the UE’s attach request as taught by Kim.  One would have been motivated to do so in order for the UE to know that its request was received, thereby preventing a further attach request by the UE which preserves system resources and maximizes system throughput.

Claims 8 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Velev, in view of Sharma, and further in view of Kawasaki et al.  (US PG Pub 2019/0028933 A1, hereinafter “Kawasaki”).
	Regarding claim 8, Examiner notes that “when switching from the second access link back to the first access link, receiving a restoring instruction message sent by the network device; wherein, the restoring instruction message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored” recites a contingent limitation.  Further, “sending a restoring response message to the network device with respect to the restoring instruction message” is also a contingent limitation because it depends on the restoring instruction message being received.  As set forth with respect to claim 1, according to MPEP 2111.04 II., the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 8, “receiving a restoring instruction message sent by the network device; wherein, the restoring instruction message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored” occurs only “when switching from the second access link back to the first access link” (i.e. the condition precedent)  Additionally, “sending a restoring response message to the network device with respect to the restoring instruction message” occurs only when the restoring instruction message is received.  Thus, the broadest reasonable interpretation of claim 8 is that it includes no limitations.  Thus it is not necessary to cite prior art in order to reject the claim.
	However, to foster compact prosecution, the combination of Velev and Sharma does not explicitly teach when switching from the second access link back to the first access link, receiving a restoring instruction message sent by the network device; wherein, the restoring instruction message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored; and sending a restoring response message to the network device with respect to the restoring instruction message.
	In analogous art, Kawasaki teaches when switching from the second access link back to the first access link, receiving a restoring instruction message sent by the network device (FIG. 23 steps S2314, S2316 illustrating that the MME_A40 (i.e. network ; wherein, the restoring instruction message comprises an identification of configuration information of a bearer (¶ [0498] Based on the reception of the attach accept message, the UE_A 10 may receive the APN and/or the PDN address and/or the EPS bearer ID (i.e. identification of configuration information of a bearer)), or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored; and sending a restoring response message to the network device with respect to the restoring instruction message (FIG. 23 steps 2322, S2324 illustrating that UE sends a default EPS bearer context activation acceptance message to the MME via the eNb).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velev and Sharma such that when switching from the second access link back to the first access link, the UE receives a restoring instruction message from the MME that includes identification of configuration information of a bearer to be restored as taught by Kawasaki.  One would have been motivated to do so in order to select an optimal path for the UE to transceive data, such as via a 3GPP access network vs. a WLAN network when high-speed communication is needed, thereby increasing the UE’s throughput. (Kawasaki ¶ [0004], [0006])

	Regarding claim 36, the combination of Velev and Sharma does not explicitly teach when switching from the second access link back to the first access link, send a restoring instruction message to the terminal device; wherein, the restoring instruction message comprises an identification of configuration information of a bearer or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored; and receive a restoring response message sent by the terminal device with respect to the restoring instruction message.
when switching from the second access link back to the first access link, send a restoring instruction message to the terminal device (FIG. 23 steps S2314, S2316 illustrating that the MME_A40 (i.e. network device), via the eNB_A45, transmits an activate default EPS bearer context request message (i.e. restoring instruction message) with the attach accept message (see ¶¶ [0493], [0496]); wherein, the restoring instruction message comprises an identification of configuration information of a bearer (¶ [0498] Based on the reception of the attach accept message, the UE_A 10 may receive the APN and/or the PDN address and/or the EPS bearer ID (i.e. identification of configuration information of a bearer)) or a Qos flow or a service data flow or a PDU session or a PDN connection needing to be restored; and receive a restoring response message sent by the terminal device with respect to the restoring instruction message (FIG. 23 steps 2322, S2324 illustrating that the UE sends a default EPS bearer context activation acceptance message to the MME via the eNB).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Velev and Sharma such that when switching from the second access link back to the first access link, the MME transmits a restoring instruction message to the MME that includes identification of configuration information of a bearer to be restored as taught by Kawasaki.  One would have been motivated to do so in order to select an optimal path for the UE to transceive data, such as via a 3GPP access network vs. a WLAN network when high-speed communication is needed, thereby increasing the UE’s throughput. (Kawasaki ¶ [0004], [0006])

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Velev, in view of Sharma, and further in view of Lee et al. (US PG Pub 2017/0208501 A1, hereinafter “Lee”).
	Regarding claim 39, the combination of Velev and Sharma does not explicitly teach
wherein the context information of the first access link is saved in different network entities according to a type of the configuration information; wherein, the context information of the access stratum is saved in the first access device, the context information of the non-access stratum is saved in a core network device, and the connection information related to the terminal device between the first access device and the core network is saved in the first access device and the core network device.
	In analogous art, FIG. 4 of Lee illustrates the control plane protocol stack of an LTE system (i.e. 3GPP access system).  FIG. 4 illustrates connections between the access stratum (“AS”) layers of the UE and AS layers of the eNB (i.e. PHY through RRC layers) and between the non-access stratum (“NAS”) layer of the UE and NAS layer of the MME.  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to save context information of the first access link in different network entities (such as the eNB and MME) according to a type of the configuration information.  In particular, it would have been obvious to save the context information of the AS (i.e. context information related to connections between the UE and eNB at the PHY through RRC layers) in the first access device (i.e. eNB); to save the context information of the NAS in a core network device (i.e. context information that does not involve the access network (as shown in FIG. 4, no entity in the eNB)); and to save connection information related to the terminal device between the first access device and the core network in both the first access device and the core network device.  One would have been motivated to do so because, as illustrated in FIG. 4, context information of the AS involves connections/communications between the UE and eNB and not the MME, context information of the NAS involves connections/communications between the UE and MME and not the eNB, and context information related to the terminal device between the first access device and the core network 
involve both the eNB and the MME.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US PG Pub 2019/0021134 A1) – teaches a user equipment and network access node that locally store the UE’s context for a period of time managed by a context validity timer; 
Velev et al. (US PG Pub 2019/0174573 A1) – teaches a method, session management function node, user plane function node, and user equipment for session management parameters maintenance and computer readable medium; and 
Liu et al. (US PG Pub 2020/0084675) – teaches a method, apparatus and device for allowing terminal to move between 4G and 5G networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413